Title: From Thomas Jefferson to Joseph Carrington Cabell, 18 March 1807
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                        
                            Washington Mar. 18. 07.
                        
                        Th: Jefferson presents his friendly salutations to mr Cabell, & his thanks for the communication of
                            Workman’s pamphlet which he now returns, being in possession of one which the author had sent him some two years ago. of
                            the Author he knew nothing personally; but being known to be one of the Mexican league, his availing himself of his office
                            as judge to liberate his accomplices is not in his favor. this insurrection will probably shew that the fault in our
                            constitution is not that the Executive has too little power, but that the Judiciary either has too much, or holds it under
                            too little responsibility.
                    